June 22, Securities and Exchange Commission Division of Investment Management 100 F Street, NE Washington, D.C.20549 RE: The Flex-funds File Nos.:2-85378 and 811-3462 Dear Sir or Madam: Enclosed herewith for filing are documents relative to the fidelity bond coverage for the above-registered registrant. 1. A copy of the resolutions approved by the Board of Trustees including a majority of those who are not interested persons. 2. Bond premiums have been paid to June 15, 3. A copy of the bond and riders. 4. A copy of Agreement between jointly insured parties. If anything further is required to complete this filing, please notify the writer. Cordially, /s/Bruce E.
